     Case 6:21-cv-00698-PGB-DCI Document 11 Filed 05/16/21 Page 1 of 18 PageID 163




                  IN THE UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION

LEGACY ENTERTAINMENT
& ARTS FOUNDATION, INC d/b/a
LAWYERS MATTER TASK FORCE;
BLACK LIVES MATTER TAMPA, LLC;
COMMUNITY EQUITY PROJECT;
AND LEWANNA GELZER.

              Petitioners,


V.                                        Case No.: 6:21-cv-00698

RONALD DION DESANTIS, in his official
capacity as Governor of the State of Florida;
ASHLEY BROOKE MOODY, in her official
Capacity as Attorney General of the State of
Florida; and JOHN WILLIAM MINA, in his
official capacity as Sheriff of Orange County,
Florida;

              Respondents.


        VERIFIED MOTION FOR PRELIMINARY INJUCTION AND
                TEMPORARY RESTRAINING ORDER

         Petitioners, Legacy Entertainment & Arts Foundation, Inc., d/b/a Lawyers

Matter Task Force (“Lawyers Matter”), Black Lives Matter Tampa, LLC (“BLM

Tampa”), Community Equity Project (“CEP”), and Lewanna Gelzer (“Gelzer”)
                                    1

                                  BATES LAW, PLLC
                         111 North Orange Avenue, Suite 800
                                  Orlando, FL 32801
                            http://www.fltriallawyers.com
     Case 6:21-cv-00698-PGB-DCI Document 11 Filed 05/16/21 Page 2 of 18 PageID 164




    (collectively “Petitioners"), hereby move for a preliminary injunction and

    temporary restraining order enjoining the application and enforcement of Florida

    CS/House Bill 1, to be codified in Florida Statutes [ __ ] (Combating Public

    Disorder Act) (hereinafter the “Anti-Riot Bill” or the “Bill”), and such Florida

    laws it amends1 (collectively the “Denounced Laws”), by Governor Ronald Dion

    DeSantis (“DeSantis”), Attorney General Ashley Brooke Moody (“Moody”), and

    Orange    County    Sheriff   John    Williams      Mina     (“Mina”)     (collectively

    "Respondents"). In support of this motion, Petitioners state as follows:



                                     INTRODUCTION

         “The law is clear that the right to petition one’s government for the redress of

grievances may be exercised in large groups…and these rights may be exercised by

marching, even along public highways.” Williams v. Wallace, 240 F. Supp. 100, 109

(D. Ala. 1965). The marches from Selma to Montgomery, Alabama in 1965

protesting the disenfranchisement of Black voters embodies the historical value of

participating in organized freedom of expression and assembly protected under the


1
 See Florida Statutes §§ 166.241, 316.2045, 768.28, 748.011, 784.021, 784.03, 784.045, 784.07,
806.13, 810.02, 812.014, 870.01, 870.02, and 921.0022.
                                              2

                                   BATES LAW, PLLC
                          111 North Orange Avenue, Suite 800
                                   Orlando, FL 32801
                             http://www.fltriallawyers.com
  Case 6:21-cv-00698-PGB-DCI Document 11 Filed 05/16/21 Page 3 of 18 PageID 165




First Amendment of the United States Constitution. By signing HB 1 into law,

Governor Ronald Deon DeSantis actively attempts to stifle the constitutionally

protected right to demonstrate under the pretext of preventing “riots” and concern for

public safety, speech similarly used by the former Governor of Alabama, George

Wallace, and other southern Governors throughout the civil rights era to denounce

the 1965 Selma Marches.

       The Denounced Laws in HB 1 seek to arrest the peaceful expression of free

speech protected by the United States Constitution by: (1) equating peaceful

organizing and the support of protest by “acting in furtherance of a riot”, “inciting a

riot,” or “acting with a common intent” with overtly broad definitions; (2) exposing

peaceful demonstrators and social justice advocacy organizations to civil and/or

criminal liability for the “conditions arising from a riot” caused by conduct that

unrelated persons who engage in, regardless of the protestors’ or organizations’

intent, the likelihood that their speech with result in violence or forceful action, or the

imminence of such an action; (4) effectively discouraging any support of peaceful

protest “with two or more persons acting with a common intent”; (5) intimidating

protestors or organizations from participating in protests by “increasing the offense

severity ranking” and “requiring persons arrested for such violation be held in
                                            3

                                  BATES LAW, PLLC
                         111 North Orange Avenue, Suite 800
                                  Orlando, FL 32801
                            http://www.fltriallawyers.com
  Case 6:21-cv-00698-PGB-DCI Document 11 Filed 05/16/21 Page 4 of 18 PageID 166




custody until first appearance” for crimes committed in “furtherance of a riot,” all in

violation of the First, Eighth, and Fourteenth Amendments. A true and exact copy of

the Bill is attached to the Complaint as Exhibit A (Doc. 1-1) and incorporated herein

by reference.

      The right of individuals to express themselves on important public issues –

including police reform as seen in the aftermath of the murder of George Floyd in

2020 – is a form of expression that “has always rested on the highest rung of First

Amendment values.” Carey v. Brown, 447 U.S. 455, 467 (1980). The First

Amendment exists to “protect the free discussion of governmental affairs,” Mills v.

State of Alabama, 348 U.S. 214, 218 (1966), and enable “uninhibited, robust, and

wide-open” debate on public issues, Watts v. United States, 394 U.S. 705, 708

(1969). This “is more than self-expression; it is the essence of self-government.”

Garrison v. Louisiana, 379. U.S. 64, 74-75 (1964), and “[e]ffective advocacy of both

public and private points of view, particularly controversial ones, is undeniably

enhanced by group association.” N.A.A.C.P v. State of Alabama ex rel. Patterson,

357 U.S. 449. 460 (1958).

      For the reasons set forth herein, an injunction is necessary to protect the rights

of Petitioners and others similarly situated.
                                            4

                                  BATES LAW, PLLC
                         111 North Orange Avenue, Suite 800
                                  Orlando, FL 32801
                            http://www.fltriallawyers.com
  Case 6:21-cv-00698-PGB-DCI Document 11 Filed 05/16/21 Page 5 of 18 PageID 167




                                 STANDARD OF REVIEW

      Rule 65 of the Federal Rules of Civil Procedure provides a basis for two

separate types of injunctive relief. The principal difference between a Rule 65(a)

injunction and a Rule 65(b) restraining order, is the scope and speed of the respective

relief offered.    Rule 65(a) provides for a standard preliminary injunction. A

preliminary injunction seeks to maintain the status quo until the court makes a ruling

on the merits. Moreover, before a preliminary injunction is entered, the opposing

party must be given notice and an opportunity to be heard. Rule 65(b) provides the

second form of injunctive relief, a temporary restraining order. A temporary

restraining order is necessary when the petitioner’s relief is needed on an emergent

and ex parte basis; its duration is finite and brief.

      The standard for obtaining relief under either section is the same. Regardless if

a party is seeking a preliminary injunction or a temporary restraining order, that party

must show: (1) a substantial likelihood of success on the merits; (2) irreparable harm

in the absence of the injunction; (3) a threat of harm to it that outweighs whatever

injury the proposed injunction may impose upon the opposing party; and (4) if

issued, that the injunction would not be averse to the public's interest. See Winter v.
                                             5

                                   BATES LAW, PLLC
                          111 North Orange Avenue, Suite 800
                                   Orlando, FL 32801
                             http://www.fltriallawyers.com
     Case 6:21-cv-00698-PGB-DCI Document 11 Filed 05/16/21 Page 6 of 18 PageID 168




NRDC, Inc., 555 U.S. 7, 20, 129 S. Ct. 365, 374 (2008); Schiavo ex rel. Schindler v.

Schiavo, 403 F.3d 1223, 1225-26 (11th Cir. 2005) and Parker v. State Bd. of Pardons

& Paroles, 275 F.3d 1032, 1034-35 (11th Cir. 2001).



                                       DISCUSSION

        Petitioners held a demonstration on or about May 15th, 20212, and plan to hold

another rally in honor of “Juneteenth”3 on June 19th, 2021, to protest the deprivation

of minorities’ civil rights by state actors and the recent signing of civil rights

restrictive bills into law. The Anti-Riot Bill was passed in response to protesting

resulting from the murders of minorities by the hands of police officers, including the

murders of George Floyd, Breonna Taylor, and Elijah McClain. These statutes are

unconstitutional on their face and as-applied to Petitioners’ planned speech and

expressive conduct because: (1) they target protected speech under the First

Amendment through use of overly broad and vague definitions which causes the law

to be enforced under personal discretion of acting law enforcement or government

officials; (2) they are written with the intent of defining any such protest which


2
  A true and correct copy of the flyer for the May 15th "Freedom of Speech Rally“ is attached
hereto as Exhibit A and incorporated herein by reference.
3
    JUNETEENTH
                                             6

                                   BATES LAW, PLLC
                          111 North Orange Avenue, Suite 800
                                   Orlando, FL 32801
                             http://www.fltriallawyers.com
  Case 6:21-cv-00698-PGB-DCI Document 11 Filed 05/16/21 Page 7 of 18 PageID 169




voices dissenting opinion or gathers in a public street or highways as a “riot” or

participation in such protest as “inciting a riot”; and (3) they retaliate against those

subjected to these laws with excessive bail, fines, or increased punishment and

penalties as a means of hindering the ability to protest.

      HB 1 equates peaceful organizing and support of protest with “acting in

furtherance of a riot,” or “acting with a comment intent,” but leaves an overly broad

definition of what constitutes a riot and allows the governing municipal law

enforcement agency to act under their own discretion, and allows that agency “to

respond to a riot or unlawful assembly in a specified manner based on specified

circumstances.” Petitioners fear they will be unable to exercise their First

Amendment rights under the enforcement of this law due to the history of wrongful

discretionary and discriminatory actions and crimes of municipal law enforcement

officers toward Black and Brown Americans.

      HB1 exposes Petitioners, and other peaceful demonstrators or civil rights

observers, to civil and criminal liability for the “conditions arising from a riot,” even

if said “conditions” are caused by outside agitators or unrelated persons who engage

in criminal activity, as seen throughout the country during civil rights protests in

2020 relating to the murder of George Floyd. Judge John A. Woodcock, Jr. states in
                                            7

                                  BATES LAW, PLLC
                         111 North Orange Avenue, Suite 800
                                  Orlando, FL 32801
                            http://www.fltriallawyers.com
  Case 6:21-cv-00698-PGB-DCI Document 11 Filed 05/16/21 Page 8 of 18 PageID 170




his opinion of Sullivan v. City of Augusta that “an invasion of a legal protected

interest” must be “(a) concrete and particularized…and (b) actual or imminent, not

conjectural or hypothetical.“ 511 F.3d 16, 26 (1st Cir. 2007). The allowance of

municipal law enforcement to use discretion when defining a riot and arresting those

believed to be liable for “conditions arising from a riot” permits varied understanding

of threats that may or may not be “actual or imminent” and allows for protentional

discrimination of minorities present at said “riot.”

      The Anti-Riot Bill seeks to effectively discourage and intimidate support of a

demonstration “with two or more persons acting with common intent” by “increasing

the offense severity ranking” and “requiring persons arrested for such violation be

held in custody until first appearance.” Under this law, such violations include

“standing on or remaining in the street, highway, or road.” Williams v. Wallace

established that protestors would be acting under their fundamental First Amendment

rights when marching along US Highway 80 from Selma to Montgomery, and that “a

reasonable use of the highways for the purpose of pedestrian marching is guaranteed

by the Constitution of the United States.” 240 F. Supp. 100 (D. Ala. 1965).

Additionally, the opinion established that “the extent of the right to assemble,

demonstrate, and march peaceably along the highways and streets in an orderly
                                            8

                                  BATES LAW, PLLC
                         111 North Orange Avenue, Suite 800
                                  Orlando, FL 32801
                            http://www.fltriallawyers.com
  Case 6:21-cv-00698-PGB-DCI Document 11 Filed 05/16/21 Page 9 of 18 PageID 171




manner should be commensurate with the enormity of the wrongs that are being

petitioned against.” Id. at 106. In the case of the Selma marches challenging voter

restrictions for African-Americans, the “wrongs [were] enormous.” Id. The murders

of George Floyd, Breonna Taylor, Eric Garner, Michael Brown, and many others

showcase the enormity of wrongs committed by law enforcement officers and the

need for continued civil rights protests and demonstrations. Petitioners fear that

under this law they will no longer be able to exercise their constitutionally protected

right to march and are subjecting themselves to inflammatory violations of

fundamental rights that existed during the 1960’s civil rights era.



                                       ANALYSIS

      Petitioners request this Court enter an order enjoining enforcement of the Anti-

Riot Bill because: (a) the definitions provided in an attempt to clarify what

constitutes a riot, aggravated riot, or inciting of a riot or aggravated riot; (b)

provisions that force civil liability onto those who lawfully express their first

amendment rights in the form of a peaceful demonstration that may turn into a “riot”

despite no intent to incite a riot or promote force; and (c) refusing those arrested for

such violations the right to bail until after their first court appearance. Petitioners

                                           9

                                 BATES LAW, PLLC
                        111 North Orange Avenue, Suite 800
                                 Orlando, FL 32801
                           http://www.fltriallawyers.com
  Case 6:21-cv-00698-PGB-DCI Document 11 Filed 05/16/21 Page 10 of 18 PageID 172




have provided, and plans to provide additional funding, networking, and other

encouragement to individuals who plan to peacefully exercise free speech rights.

Petitioners are not inciting any individuals to commit imminent violent or forceful

actions constituting a “riot”. To the contrary, Petitioners advocate against the use of

violence while promoting peaceful free speech demonstrations. Petitioners plan to

advise and encourage others to exercise their free speech rights through peaceful

methods once the Court enjoins enforcement of the Anti-Riot Bill.

      To satisfy the test for an injunction, a plaintiff must demonstrate the following

four factors: “(1) substantial likelihood of success on the merits; (2) irreparable

injury will be suffered unless the injunction issues; (3) the threatened injury to the

movant outweighs whatever damage the proposed injunction may cause the opposing

party; and (4) if issued, the injunction would not be adverse to the public interest.”

McDonalds Corp. v. Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998); see also

eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006). “This standard is

essentially the same as the standard for a preliminary injunction, ‘except that the

movant must establish actual success on the merits, as opposed to a likelihood of

success.’" Wilson, 2008 U.S. Dist. LEXIS 20017, *1.



                                          10

                                 BATES LAW, PLLC
                        111 North Orange Avenue, Suite 800
                                 Orlando, FL 32801
                           http://www.fltriallawyers.com
  Case 6:21-cv-00698-PGB-DCI Document 11 Filed 05/16/21 Page 11 of 18 PageID 173




        Petitioners have a clear legal right to the requested relief under the First,

Eighth and Fourteenth Amendments of the United States Constitution. U.S.C.S.

Const. Amend. 1, VIII, and XIV. Specifically, the Anti-Riot Bill is unconstitutional

on its face and as-applied to Petitioners’ planned speech and expressive conduct

because: (1) they target protected speech under the First Amendment; (2) they are

written with the intent of defining any such protest as a “riot” or participation in such

protest as “inciting a riot”; and (3) they retaliate against those subjected to these laws

with excessive bail, fines, or cruel and unusual punishment as a means of hindering

the speech of dissenting opinions.



   I.      Likelihood of Success & Irreparable Harm.

        In the Eleventh Circuit, a likelihood of success on the merits goes hand in hand

with a determination of irreparable harm, as “irreparable injury may be presumed

from the fact of discrimination and violations of [civil rights] statutes.” Gresham v.

Windrush Partners, Ltd., 730 F.2d 1417, 1423 (11th Cir. 1984); see also United

States v. Hayes International Corporation, 415 F.2d 1038, 1045 (5th Cir. 1969)

(“[I]rreparable injury should be presumed from the very fact that the statute has been

violated.”). The same court went on to hold “that when a plaintiff who has standing
                                           11

                                  BATES LAW, PLLC
                         111 North Orange Avenue, Suite 800
                                  Orlando, FL 32801
                            http://www.fltriallawyers.com
  Case 6:21-cv-00698-PGB-DCI Document 11 Filed 05/16/21 Page 12 of 18 PageID 174




to bring suit shows a substantial likelihood that a defendant has violated specific

[civil rights] statutes and regulations, that alone, if unrebutted, is sufficient to support

an injunction remedying those violations.” Id. Such a showing also gives rise to a

presumption of future violations and harm. See Silver Sage v. City of Desert Hot

Springs, 251 F. 3d 814, 826-827 (9th Cir. 2001).

      In the Eleventh Circuit, irreparable harm is presumed when there is an ongoing

violation of the First Amendment. Siegel v. LePore, 234 F.3d 1163, 1178 (11th Cir.

2000); see also Northeastern Fla. Chapter of the Ass'n of Gen. Contractors v. City of

Jacksonville, 896 F.2d 1283, 1285 (11th Cir. 1990); and Hohe v. Casey, 868 F.2d 69,

73 (3d Cir. 1989) (“The assertion of First Amendment rights does not automatically

require a finding of irreparable injury, thus entitling a plaintiff to a preliminary

injunction if he shows a likelihood of success on the merits. Rather, … it is the

‘direct penalization, as opposed to incidental inhibition, of First Amendment rights

[which] constitutes irreparable injury.‘“). Moreover, “[w]hen the evidence shows

that the defendants are engaged in, or about to be engaged in, the act or practices

prohibited by a statute which provides for injunctive relief to prevent such violations,

irreparable harm to the plaintiffs need not be shown.” Star Fuel Marts, LLC v. Sam's

East, Inc., 362 F.3d 639, 651 (10th Cir. 2004) (citations omitted).
                                            12

                                  BATES LAW, PLLC
                         111 North Orange Avenue, Suite 800
                                  Orlando, FL 32801
                            http://www.fltriallawyers.com
  Case 6:21-cv-00698-PGB-DCI Document 11 Filed 05/16/21 Page 13 of 18 PageID 175




         As a result of Respondents’ planned enforcement of the Anti-Riot Bill,

Petitioners “actual or threatened deprivation of civil rights may be enjoined.”

Petitioners have a substantial likelihood of success on the merits as Respondents’

enactment and enforcement of the Anti-Riot Bill clearly violates Petitioners’

constitutional rights under the First, Eighth, and Fourteenth Amendments of the U.S.

Constitution. The ongoing enforcement of the unconstitutional provisions of the Anti-Riot

Bill gives rise to a presumption of irreparable injury to Petitioners and their

constitutionally-protected First Amendment rights. Siegel v. LePore, 234 F.3d at 1178.



   II.      Injury to Petitioners outweighs any injury to Respondents.

         The damages to Petitioners far outweigh any costs or harm that might befall

Respondents were this Court to order Petitioners' requested relief. Exercising their

First Amendment rights could subject Petitioners to felony prosecution,

imprisonment without bail, or loss of life without compensation. (CITE). However,

Respondents suffer no harm by the granting of an injunction and staying enforcement

of HB1. HB1 does not proscribe any new criminal conduct or category of criminal

conduct. Any crime prosecutable under HB1 is already prosecutable under the

criminal laws of the State of Florida.

                                           13

                                   BATES LAW, PLLC
                          111 North Orange Avenue, Suite 800
                                   Orlando, FL 32801
                             http://www.fltriallawyers.com
  Case 6:21-cv-00698-PGB-DCI Document 11 Filed 05/16/21 Page 14 of 18 PageID 176




   III.      An injunction would not be adverse to the public interest.

          Regarding the public interest prong, granting injunctive relief advances the

public interest because it “benefit[s] not only the claimant but all other persons

subject to the practice or rule under attack.” Sandford v. R.L. Coleman Realty Co.,

Inc., 573 F.2d 173, 178 (4th Cir. 1978). Defendants’ interest in stopping peaceful

demonstration is subservient to the preemptive effect of the federal civil rights laws

as enacted by Congress. See Alexander v. Gardner-Denver Co., 415 U.S. 36, 51

(1974) (“Title VII's strictures are absolute and represent a Congressional command

that each employee be free from discriminatory practices.’). Congress and the courts

have emphatically declared that the public interest is served by effective enforcement

of the federal civil rights laws.




                      LOCAL RULE 3.01(H) REQUEST FOR HEARING

          Pursuant to L.R. 3.01(h), Petitioners hereby request an evidentiary hearing

and oral argument on the instant motion. Petitioners estimate that said hearing will

take no longer than one (1) hour.


                                             14

                                    BATES LAW, PLLC
                           111 North Orange Avenue, Suite 800
                                    Orlando, FL 32801
                              http://www.fltriallawyers.com
  Case 6:21-cv-00698-PGB-DCI Document 11 Filed 05/16/21 Page 15 of 18 PageID 177




      WHEREFORE, Petitioners hereby respectfully request that this Court enter

an order enjoining enforcement of the Anti-Riot Bill because: (a) the definitions

provided in an attempt to clarify what constitutes a riot, aggravated riot, or inciting of

a riot or aggravated riot; (b) provisions that force civil liability onto those who

lawfully express their first amendment rights in the form of a peaceful demonstration

that may turn into a “riot” despite no intent to incite a riot or promote force; and (c)

refusing those arrested for such violations the right to bail until after their first court

appearance.



                        [VERIFICATION ON NEXT PAGE]




                                            15

                                  BATES LAW, PLLC
                         111 North Orange Avenue, Suite 800
                                  Orlando, FL 32801
                            http://www.fltriallawyers.com
Case 6:21-cv-00698-PGB-DCI Document 11 Filed 05/16/21 Page 16 of 18 PageID 178




                                           Verification

        Pursuant to 28 U.S.C. § 1746, I verify under penalty of perjury that the foregoing is true
 and correct to the best of my knowledge.




                                                     ________________________________
                                                     By: Shannon Ligon
                                                     For: Lawyers Matter Task Force
                                                     Date: 5/14/21
 Case 6:21-cv-00698-PGB-DCI Document 11 Filed 05/16/21 Page 17 of 18 PageID 179




      Respectfully submitted this 16th day of May, 2021.

s/Aaron Carter Bates___________
Aaron Carter Bates
Florida Bar No. 011749
BATES LAW PLLC
111 N. Orange Ave., Suite 834
Orlando, FL 32801
Phone: (407) 476-0620 ex.1620
Fax: (407) 627-1293
abates@fltriallawyers.com


Camara Williams, Esq.
Florida Bar No. 0077133
cwilliams@swtglaw.com
Divinne Smith, Esq
Florida Bar No. 0064907
dsmith@swtglaw.com
SMITH & WILLIAMS TRIAL GROUP PLLC
2295 South Hiawassee Road, Suite 318
Orlando, Florida 32835
Telephone: 888-798-4529
Mobile: 407-719-0619
Facsimile: 321/221.7633

Counsel for Petitioners




                                        16

                                BATES LAW, PLLC
                       111 North Orange Avenue, Suite 800
                                Orlando, FL 32801
                          http://www.fltriallawyers.com
  Case 6:21-cv-00698-PGB-DCI Document 11 Filed 05/16/21 Page 18 of 18 PageID 180




                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 16th day of May, 2021 I electronically
filed the foregoing with the Clerk of the Court by using the CM/ECF system which
will send notice of electronic filing to all parties or in some other authorized manner
for those counsel or parties who are not authorized to receive notices electronically.


                                       s/Aaron C. Bates____________________
                                       Aaron C. Bates, Esq.




                                          17

                                 BATES LAW, PLLC
                        111 North Orange Avenue, Suite 800
                                 Orlando, FL 32801
                           http://www.fltriallawyers.com
